UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7047



JOSEPH DORSEY,

                                           Petitioner - Appellant,

          versus


WARDEN, MARYLAND HOUSE OF CORRECTION; ATTORNEY
GENERAL OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-299-CCB)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, THE LAW OFFICE OF MARK GITOMER, Baltimore,
Maryland, for Appellant. Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Dorsey seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.   See Goins v. Angelone, 226

F.3d 312, 320 (4th Cir. 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2